DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on October 4th, 2022 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 4th, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claims 2-5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Regarding claim 2, it is unclear if the term “rolled” is a product-by-process type limitation (i.e. pressed between rollers) or a shape/structural limitation (i.e. tubular/spiral). Although product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Although the claim will be interpreted as either type of limitation, in the first product-by-process style limitation, any sheet undergoing an equivalent pressing, compaction, densificiation process will be seen as meeting the claimed limitation.
Claims 3-5 are rejected for being dependent on rejected claim 2.
Regarding claim 13, the phrase "including" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 10-11, & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by of Kapaun et al. (U.S. Pub. No. 2012/0219778 A1) (hereinafter “Kapaun”).
Regarding claims 1-3, 6, 10-11, and 13, Kapaun teaches a composite/laminate material comprising at least one layer of soft carbon fiber felt and at least one hard carbon fiber felt adhered by a binder material [abstract, 0010], wherein the density of the soft carbon fiber felt is from 0.01 to 1 g/cm3, preferably between 0.08 and 0.15 g/cm3 [0013], and the density of the hard (denser) carbon fiber felt is 0.02 to 2 g/cm3, preferably between 0.15 and 0.3 g/cm3 [0021], depicted in an exemplary structure of at least 5 alternating layers [0066, Fig. 3] wherein the carbon fibers are formed and then carbonized and graphitized [0017, 0019, 0024] and the binder is also carbonizable and graphitizable with the felts formed by one of the many claimed fiber materials following curing [0011], which can be rolled (formed into a tubular shape) [0045] and the felts would inherently form curvy/wavy boundaries. Or regarding claims 5 and 11 also teaches the outer layers can be graphite foils (films), which can be rolled [0067] comprising a density from 0.1 to 1.5 g/cm2 [0037].
Regarding claim 3, all thicknesses of the individual layers are above the claimed range [0012, 0020, 0035] and therefor the total thickness is within the claimed range.
Regarding claim 4, although the prior art does not disclose the electromagnetic shielding or thermal conductivity, the claimed properties are deemed to be inherent to the structure in the prior art since Kapaun teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kapaun, as above to claim 1 above.
Regarding claim 5, an overall density range of the purely felt embodiments as recited above is from 0.014 to 1.4 g/cm3 and the overall density range of the foil comprising embodiments is 0.44 to 1.4 g/cm3.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kapaun, as applied to claim 1 above, Tatami et al. (U.S. Pub. No. 2016/0249453 A1) (hereinafter “Tatami”).
Regarding claim 12, a material for the graphite foil/film layers is not taught.
Tatami teaches a graphite sheet/film comprising a graphitized polymer raw material comprising preferably an aromatic polyimide/polyamic acid [0120, 0123, 0125].
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to look to the art for a particular polymer material for graphitization, wherein a preferable one would have been chosen.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana et al. (U.S. Pub. No. 2019/0039908 A1) (hereinafter “Tachibana 2019”), optionally in view of Liu (U.S. Pub. No. 2018/0362823 A1) (hereinafter “Liu”).
Regarding claims 1-2 and 6-10, Tachibana 2019 teaches a plurality of graphitized polymer films laminated theretogether, the polymer films comprising a polyamic acid [0059, 0066, 0069], wherein wavy interfaces are largely controlled by pressing [0014-0015], wherein adjacent films are within 10% density of each other and variation of thickness (Ra) is within 40% [0127, 0129-0130], wherein the thickness of individual films is 10 nm and 10 µm [0042-0044] and comprise a density of 1.5 g/cm3 or more and 2.26 g/cm3 or less, wherein an average density thereof would overlap the claimed range, falling within or near the claimed range [0058].
Regarding claim 3, in the event that the film is not a laminate/composite of a plurality of films, Liu teaches a composite film formed of a plurality of laminated graphitizable polymeric films, wherein the total thickness of the film ranges from several micrometers to a dozen millimeters [0050].
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to pile a plurality of graphitic films into a composite graphite film substrate.
Regarding claim 4, although the prior art does not disclose the electromagnetic shielding or thermal conductivity, the claimed properties are deemed to be inherent to the structure in the prior art since Tachibana 2019 teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (JP 2003-092384 A) (hereinafter “Sasaki”), optionally in view of Southard (U.S. Pub. No. 2013/0213630 A1) (hereinafter “Southard”), wherein claim 8 is optionally further in view of Tachibana et al. (U.S. Pub. No. 2017/0355603 A1) (hereinafter “Tachibana”) and claim 13 is optionally further in view of Hirose (U.S. Pub. No. 2007/0110661 A1) (hereinafter “Hirose) OR Ouyang et al. (CN 105113088 A) (hereinafter “Ouyang”).
Regarding claims 1-13, Sasaki teaches a graphite sheet having excellent thermal conductivity useful for radiating and conducting heat comprising a plurality of alternating graphite layers, wherein at least one first layer Is formed of a dense high heat conductive composition and at least one second layer is formed as a buffer layer [0007, 00014] such as a five layer structure [0018], wherein the dense high thermal conductive layer comprise aromatic polyimide films (polyamic acid) having a thermal conductivity of at least 800 W/m-K [0018] and the buffer layers comprise flakes/pulverized pellets graphite in a foamed/expanded/exfoliated binder (paper) [0007-0008, 0019], wherein the buffer layer has a higher surface roughness (waviness) than the high density layers [0012, 0019] and the thickness of the high density layers comprise several microns and the buffer layers comprise a thickness of several tens of microns [0017].
However, a specific densities or thicknesses of the layers is not taught.
Southgard teaches a heat spreader comprising an in-plane thermal conductivity of at least 600 W/m-K, preferably greater than 1000 W/m-K and comprising alternating layers having a total thickness of greater than 50 microns, or even greater than 80 microns, but generally not greater than 125 microns comprising a first layer comprising an expanded/exfoliated graphite [abstract, 0001, 0010] comprising a density of at least 1.4 g/cc and a thickness of at least about 30 microns and a second layer comprising graphitized aromatic polyimide film having a density greater than 1.8 g/cc [0009-0010], wherein the layers and composite are rolled sheets [0024], wherein the range of densities given give an estimated total/average density of about at least 1.64 g/cc.
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to look to the art for a specifics on a similar invention of a heat spreader comprising similar properties of a dense graphitized layer and a fiber/flake-based less dense layer.
Regarding claim 8, in the event that the thickness variations would not correlate to the thicknesses of the first and second layers as recited above, Tachibana 2017 teaches a graphitized aromatic polyimide film comprising a thickness similar to that of Sasaki and a density of greater than 1.8 g/cc and comprising a variation in thickness of less than 100 nm [0113], wherein the increased roughness flake/fiber layer would have inherently been higher than this and likely overlapping the claimed range of greater than 40 microns.
Regarding claim 13, in the event that the graphite paper of Sasaki is not sufficient teaching for the fibrous substrate as claimed:
Hirose teaches an improvement on prior art flake-based expanded-graphite sheets comprising a fiber nonwoven as having a higher surface-direction conductivity of 350 W/m-K or more and a electromagnetic wave shielding ability of 60 db or more in a frequency range of 100-800 MHz and increasing uniformity.
	OR
Ouyang teaches an improvement on flake-based expanded-graphite sheets [0004] as woven sheets comprising synthetic fibers having a small thickness [0027].
It would have been obvious to and motivated for one of ordinary skill in the art at the time of invention to seek an expanded graphite paper comprising nonwoven/woven having fibers as claimed as an improvement to a flake-based paper having a greater in-plane thermal conductivity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Both Choi et al. (KR 2017-011501 A) and Park et al. (WO 2016/175453 A1) teach rolled laminates of at least one graphitizable fibrous substrate and a graphitizable coating.
Tsuchiya et al. (JP 2000-178016 A) teach a rolled expanded graphite sheet comprising a density of 0.7 to 1.5 g/cc, wherein a five-layer composite of Sasaki + Tachibana 2017 (at least 1.8 g/cm) + Tsuchiya, forms a laminate having an average density of at least 1.36 to 1.68 g/cc.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        November 5th, 2022